

116 HRES 938 RH: Providing for the adoption of the resolution (H.Res. 935) establishing a Select Subcommittee on the Coronavirus Crisis as a select investigative subcommittee of the Committee on Oversight and Reform.
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 77116th CONGRESS2d SessionH. RES. 938[Report No. 116–419]IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for the adoption of the resolution (H.Res. 935) establishing a Select Subcommittee on the Coronavirus Crisis as a select investigative subcommittee of the Committee on Oversight and Reform.That House Resolution 935 is hereby adopted.April 23, 2020Referred to the House Calendar and ordered to be printed